Citation Nr: 1723186	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability (claimed as vocal cord paralysis, dysphagia, hernia, and speech disturbance), stemming from surgery for esophageal cancer performed at the West LA VA Medical Center (VAMC) on July 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
 
In November 2014, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran does not have an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the esophageal cancer surgery on July 23, 2008 at the West LA VAMC, and does not have an additional disability proximately caused by an event not reasonably foreseeable as a result of this procedure.

2.  The esophageal cancer surgery, performed on July 23, 2008 at the West LA VAMC was performed with the Veteran's informed consent.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability, claimed as vocal cord paralysis, dysphagia, hernia, and speech disturbance, stemming from July 23, 2008 surgery for esophageal cancer are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letters on June 2010 and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records and post-service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records to obtain.  Additionally, VA medical opinions addressing the Veteran's claim were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
 
In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Analysis

The Veteran seeks entitlement to service connection under 38 U.S.C. § 1151 for additional disability, claimed as vocal cord paralysis, dysphagia, hernia, and speech disturbance, claimed to result from surgery for esophageal cancer performed at the West LA VAMC on July 23, 2008.  For the following reasons and bases, the Board finds that service connection under § 1151 is not established.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.    

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).    

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Compensation under § 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

On July 23, 2008, a laparoscopic esophagectomy was performed for esophageal carcinoma.  A report of the surgery is of record, and informed consent was received prior to surgery.  Records show the Veteran was admitted for laparoscopic esophagectomy which was attempted, but limited by scarring of the esophageal hiatus of unknown origin.  An open laparotomy was performed, but his enlarged liver made retraction difficult.  Therefore, an esophagectomy and gastric pull up was performed along with lymph node (LN) dissection, chest tube placement, and feeding J tube.  Additional procedures were accomplished following the initial surgery because of hypotension and sepsis.  The Veteran had vocal cord paralysis, intubation, and tracheotomy.  

The Veteran was hospitalized again on September 29, 2008 due to infection at surgical site.  He still had vocal cord paralysis.   In July 2010, he was followed up for dysphagia.  Endoscopy disclosed no recurrence of cancer and a current diagnosis of dysphagia, status post trans-hiatal esophagectomy.

At his May 2013 hearing, the Veteran reported being unable to speak for approximately six weeks following the July 2008 surgery.  The Veteran also reported difficulty swallowing, a hiatal hernia, and air pockets which cause choking while eating or laying on his stomach.

The consent forms for the July 2008 esophageal cancer surgery signed by the Veteran are of record.  The forms state that known risks and side effects of the procedures include difficulty swallowing or digesting food, infection, hoarse voice or loss of voice, blockage of the J tube, pulmonary complications, abdominal organ herniation, and injury to nearby structures.  The forms also notified the Veteran of alternatives to treatment, including the option to decline treatment.  The forms also reflect that by signing the forms, the Veteran attested to the fact that someone explained the procedure and what it is for; that someone explained how it could help him and that things could go wrong; that someone told him about other treatments or procedures that might be done instead, and what would happen if he had no treatment or procedure; that someone answered all his questions; that he may refuse or change his mind about having the procedure; that he had been offered the opportunity to read the consent form; and that he chose to have the procedure.

Also, the July 23, 2008 operative report indicates that the risks and benefits of the procedure were explained to the veteran with his full understanding, including, but not limited to bleeding, infection, anastomotic leak, need for further procedures,
complications from the jejunostomy tube, and possible recurrent laryngeal nerve
injury with vocal cord paralysis.  It was noted that the Veteran understood all of these complication and agreed to undergo the aforementioned procedures.

A VA medical opinion was provided in April 2011.  The examiner concluded that the Veteran's claimed disabilities, vocal cord paralysis, abdominal incisional hernia, and "air pocket" were complications of the esophageal cancer surgery performed on July 23, 2008.  The examiner noted that prior to the surgery for esophageal cancer, the Veteran signed an informed consent which listed these probable complications.  The examiner opined that it was less likely as not that the additional disabilities resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The examiner explained that the Veteran's medical records contained no evidence of any carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  Finally, the examiner opined that there was no failure on the part of the VA to timely diagnosis and/or properly treat the Veteran.  The examiner stated that the Veteran's esophageal cancer was discovered following a diagnostic work up initiated on May 28, 2008, and subsequently treated less than two months later on July 23, 2008, at which time his cancer was confirmed only to be localized in the esophageal polyp. Therefore, the examiner concluded that there was no failure on the part of VA to timely diagnose and/or properly treat the cancer as it had not progressed.

Another VA medical opinion was provided in October 2012 by a thoracic surgeon.  Following a review of the Veteran's claims file, the examiner found that the Veteran's symptoms of vocal cord paralysis, dysphagia, speech disturbance, hernia, and air pocket on swallowing are expected complications of an esophagectomy.  The examiner stated that dysphagia is a common complaint following an esophagectomy, occurring as high as 50 percent of the time, and vocal cord paralysis occurs about 5 percent of the time.  The examiner further stated that in his experience as a thoracic surgeon, it is not unexpected to find these complications following an esophagectomy.

There is no question that the VA surgery in 2008 caused additional disability, including vocal cord paralysis/speech disturbance, dysphagia, and hernia.  However, the evidence shows that it was not caused by VA fault or by an event that was not reasonably foreseeable.  The April 2011 VA examiner concluded that the Veteran's additional disabilities did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  Additionally, the October 2012 opinion shows that the Veteran does not have additional disability due to an event not reasonably foreseeable as a result of that surgery.  In this regard, the surgeon noted that vocal cord paralysis, dysphagia, speech disturbance, hernia, and air pocket on swallowing are expected complications of an esophagectomy.  The informed consent form and the July 23, 2008 operative report also reflect that difficulty swallowing or digesting food, infection, hoarse voice or loss of voice, possible recurrent laryngeal nerve injury with vocal cord paralysis, blockage of the J tube, abdominal organ herniation, injury to nearby structures, and anastomotic leak are all possible side effects or risks of the surgery.  Further, the Veteran was informed that there may be a need for further procedures.  

As the VA examiners' opinions were supported by a thorough explanation based on detailed review of the Veteran's medical history, they carry a lot of weight in the Board's determination.  The Veteran has not submitted any competent or probative evidence supporting any fault or deficiency on the part of VA with regard to the July 2008 esophageal cancer surgery, or in support of an outcome not reasonably foreseeable.  No medical professional has indicated that there was any deficiency or fault in the manner in which the July 2008 esophageal cancer surgery was performed or that the surgery was ill-advised.  The April 2011 and October 2012 opinions by the VA examiners, including a thoracic surgeon, are heavily probative in terms of whether the criteria under §1151 are satisfied, as they are supported by a thorough explanation specific to the facts of the case, speak directly to the issue, and are informed by the October 2012 surgeon's expertise in surgery and its possible complications.  


The Veteran is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The determination in this case is medically complex: whether the operation or post-operative treatment were below the standard of care, or whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the manner in which the procedure was performed or in the fact that it was performed in the first place, or whether the Veteran has additional disability due to an event not reasonably foreseeable as a result of such surgery, is a determination that is too complex to be made based on lay observation alone. Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's unsupported opinion that he has additional disability, to include vocal cord paralysis, dysphagia, hernia, difficulty speaking, and air pockets on swallowing caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the esophageal cancer surgery or the manner in which it was performed, or due to an event not reasonably foreseeable as a result of such surgery, is not competent evidence due to the medical complexity of the issue.  Therefore, his opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).   

In the alternative, irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by VA examiners' opinions, who have medical expertise and who provided explanations based on the Veteran's medical history and a review of the surgery report and other treatment records for the conclusions reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative than that of a lay person on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to the issue of informed consent, the April 2011 opinion confirms that the July 2008 surgical procedure was performed as described in the consent form signed by the Veteran.  To the extent the Veteran states that he was not properly informed of the procedure or consent to it, including the potential side effects, as asserted in his May 2013 hearing testimony, the informed consent form signed by the Veteran as well as the July 23, 2008 operative report clearly state that the procedure(s) involved a risk of vocal cord paralysis, dysphagia, hernia, and difficulty speaking.  Because the Veteran's bare assertion that he was not properly informed of the procedure, or did not consent to the procedure as performed, is belied by the consent form itself, the Board does not find this statement credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence).  The signed consent form complies with the requirements of 38 C.F.R. § 17.32(c), and there is no evidence suggesting otherwise.  

Accordingly, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 are not satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Board sincerely empathizes with the difficulties related by the Veteran.  The legal criteria for entitlement to compensation under § 1151 however are not satisfied.  


In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under § 1151 for additional disability to include vocal cord paralysis, dysphagia, hernia, and difficulty speaking claimed to result from the esophageal cancer surgery performed at the West LA VAMC on July 23, 2008 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection under 38 U.S.C.A. § 1151 for additional disability claimed to result from a July 23, 2008 surgery for esophageal cancer is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


